Citation Nr: 0819972	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-37 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied an increased evaluation 
for malaria, evaluated as 0 percent disabling.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative in April 
2008.  Taking into consideration the veteran's advanced age, 
his motion for advancement on the docket was granted.  See 38 
C.F.R. § 20.900(c) (2007).

Further, the Board received additional evidence (lay and 
medical statements) from the veteran following the issuance 
of the last supplemental statement of the case (SSOC).  He 
also submitted, through his representative, a waiver of 
initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision. 38 C.F.R. § 20.1304 
(2007).

Finally, the Board notes that the veteran claims that his 
service-connected malaria has resulted in him being 
infertile.  He vaguely argues that the fever caused by his 
malaria caused him to become sterile.  The issue of 
entitlement to special monthly compensation for loss of use 
of a creative organ has not been considered RO, however.  
That issue is therefore referred to the RO for appropriate 
consideration.


FINDING OF FACT

The veteran's service-connected malaria is not active; and, 
there is no competent medical evidence of any chronic 
residuals related thereto.



CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, an October 2006 letter notified the veteran 
that he must submit evidence that his service-connected 
malaria had increased in severity, that his disability rating 
would be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, and advised him of the types of medical and lay 
evidence that he may submit, including statements from his 
doctor or other individuals who are able to describe the 
manner in which his disability has become worse.  There was 
no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
his service connected malaria.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, in his November 2006 statement, 
the veteran references being laid off from two places of 
employment, which he contends was due to his health problems.  
Furthermore, this statement explains difficulties the veteran 
experienced during his first marriage, which he also claims 
were due to his health problems.  The veteran referenced 
similar concerns in his February 2007 notice of disagreement, 
his November 2007 VA Form 9, and his April 2008 statement.  
Thus, as the Board finds the veteran had actual knowledge of 
this requirement, any failure to provide him with adequate 
notice of this element is not prejudicial.  See Sanders, 487 
F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that an October 2007 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected malaria, and that subsequently, in 
January 2008, a supplemental statement of the case (SSOC) was 
issued.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in October 2006 in connection with 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6304, used in rating malaria, provides for a 
100 percent disability rating for active disease.  A positive 
blood smear for malaria parasites is required to confirm a 
relapse of malaria.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  
Here, no evidence of an active disease process has been 
presented.  A blood smear performed in October 2005 was 
negative.  Subsequent laboratory studies have also been 
negative.  The veteran does not argue the contrary.  
Therefore, as provided by 38 C.F.R. § 4.88b, Diagnostic Code 
6304, the condition is to be rated based upon its residuals.  
In this regard, the veteran alleges that his in-service and 
post-service flare-ups of malaria have resulted in his loss 
of capability for reproduction, skin problems, and a 
cognitive disorder.  

However, after a careful review of the evidence of record, 
the Board finds that a compensable evaluation for malaria 
residuals has not been established.  There is no indication 
in the record that the veteran has any current residuals 
related to malaria.  The veteran has simply provided no 
competent medical evidence demonstrating that his malaria has 
affected his reproductive abilities or caused him to develop 
a cognitive disorder or problems of the skin.  There is no 
evidence of the veteran having been diagnosed with having a 
cognitive disorder.  The assertion by the veteran or his 
representative that such a disorder does not amount to 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of 
the required nexus).  Further, while a diagnosis puritis of 
the ankles was made in October 2004, there was no indication 
that the veteran was diagnosed as having a chronic disability 
of the skin or that the puritis was a residual of his 
malaria.  

Similarly, while a diagnosis of erectile dysfunction has been 
established, which appears to be chronic, there is no 
evidence linking the veteran's erectile dysfunction to his 
malaria.  There is also no evidence that the veteran has been 
diagnosed as impotent or sterile.  Nevertheless, even if 
there was a diagnosis of impotence or if there was competent 
evidence linking the veteran's erectile dysfunction to his 
malaria, the Board observes that there is no evidence of loss 
or deformity of the penis or loss or atrophy of the 
testicles, which would be necessary to support a compensable 
rating.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520 - 7524 
(2007).

Finally, to the extent that the veteran, through submitted 
lay statements and his own contentions, is attempting to 
provide a nexus between his claimed reproductive impairment, 
skin problems, and/or cognitive disorder and his service-
connected malaria, these statements are not probative of a 
nexus between the claimed condition and his service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, a compensable evaluation for malaria is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Additionally, the record contains no evidence showing the 
veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R.  
§ 3.321(b)(1), but notes that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his malaria.  There is no 
objective evidence that his malaria, in and of itself, is 
productive of marked interference with employment.  There is 
also no indication that his malaria necessitates frequent 
periods of hospitalization.  For the foregoing reasons, 
referral for consideration of extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

A compensable disability rating for malaria is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


